

116 HR 3428 IH: Contracting Credit Equality Act of 2019
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3428IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Ms. Velázquez (for herself, Ms. Plaskett, Mr. Sablan, Mrs. Radewagen, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to give small business contracting credit for certain small
			 businesses located in United States territories, and for other purposes.
	
 1.Short titleThis Act may be cited as the Contracting Credit Equality Act of 2019. 2.Small business contracting credit for certain small businesses located in United States territoriesSection 15(x) of the Small Business Act (15 U.S.C. 644(x)) is amended—
 (1)in the subsection heading, by inserting and covered territory businesses after Puerto Rico businesses; (2)in paragraph (1), by inserting or a covered territory business after Puerto Rico business; and
 (3)by adding at the end the following new paragraph:  (3)Covered territory business definedIn this subsection, the term covered territory business means a small business concern that has its principal office located in one of the following:
 (A)The United States Virgin Islands. (B)American Samoa.
 (C)Guam. (D)The Northern Mariana Islands..
			